

117 HR 703 IH: Apprenticeship Futures for All Act
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 703IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Ms. Jayapal (for herself, Mr. Levin of Michigan, Mrs. Hayes, and Ms. Norton) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo ensure access to apprenticeships for underrepresented groups, eliminate barriers and ensure completion of apprenticeships, and invest in successful apprenticeship intermediaries.1.Short titleThis Act may be cited as the Apprenticeship Futures for All Act.2.Grants, contracts, or cooperative agreements(a)In generalThe Administrator of the Office of Apprenticeship of the Department of Labor shall award grants, contracts, or cooperative agreements to eligible entities on a competitive basis if the eligible entity is a qualified intermediary—(1)to support national industry and equity intermediaries in establishing or expanding sector-based partnerships to support the delivery or expansion of programs under the national apprenticeship system to significant scale in the United States—(A)in key sectors, including manufacturing, information technology, cyber security, health care, insurance and finance, energy, hospitality, retail, construction, and other sectors identified by the Administrator as targeted for expansion under the national apprenticeship system; or(B)for nontraditional apprenticeship populations, women, minorities, individuals with disabilities, and individuals impacted by the criminal or juvenile justice system; or(2)to serve programs under the national apprenticeship system in a local or regional setting.(b)Use of fundsAn eligible entity applying for any grant activity under this Act—(1)shall use at least 5 percent of the grant funds to provide direct financial assistance to apprentices, pre-apprentices, or youth apprentices through emergency grants to support their financial needs to enter, remain enrolled in, and complete such program, such as support for the related costs of supplies and equipment, courses, transportation, child care, and housing; and(2)may use funds for any of the following activities:(A)To establish or expand partnerships with organizations that provide program participants access to financial planning, mentoring, and supportive services that are necessary to enable an individual to participate in and complete a program under the national apprenticeship system.(B)To conduct outreach and recruitment activities, including assessments of potential participants for, and enrollment of participants in, a program under the national apprenticeship system.(C)To conduct outreach, engagement, recruitment, and coordination of activities with employers, industry associations, labor and labor-management organizations, qualified intermediaries, education and training providers, State or local workforce agencies, potential sponsors, community-based organizations, communities with high numbers or percentages of nontraditional apprenticeship populations, small- and medium-sized businesses, or rural communities to establish or expand industry or sector partnerships and opportunities under the national apprenticeship system.(D)To carry out grant requirements, including program evaluation and reporting requirements.(E)To conduct any activities as described in the application that would advance the purposes of the grant.(c)DefinitionsIn this Act:(1)Eligible entity(A)In generalThe term eligible entity means—(i)a program sponsor;(ii)a State workforce development board or State workforce agency, or a local workforce development board or local workforce development agency;(iii)an education and training provider, or a consortium thereof;(iv)if the applicant is in a State with a State apprenticeship agency, such State apprenticeship agency;(v)an Indian Tribe or Tribal organization;(vi)an industry or sector partnership, a group of employers, a trade association, or a professional association that sponsors or participates in a program under the national apprenticeship system;(vii)a Governor;(viii)a labor organization or joint-labor management organization; or(ix)a qualified intermediary.(B)Sponsor requirementNot fewer than one entity under subparagraph (A) shall be the sponsor of a program under the national apprenticeship system.(2)Qualified intermediary(A)In generalThe term qualified intermediary means an entity that demonstrates expertise in building, connecting, sustaining, and measuring the performance of partnerships described in subparagraph (B) and serves program participants and employers by—(i)connecting employers to programs under the national apprenticeship system; (ii)assisting in the design and implementation of such programs, including curriculum development and delivery for related instruction;(iii)supporting entities, sponsors, or program administrators in meeting the registration and reporting requirements of this Act;(iv)providing professional development activities such as training to mentors;(v)connecting students or workers to programs under the national apprenticeship system;(vi)developing and providing personalized program participant supports, including by partnering with organizations to provide access to or referrals for supportive services and financial advising;(vii)providing services, resources, and supports for development, delivery, expansion, or improvement of programs under the national apprenticeship system; or(viii)serving as a program sponsor.(B)PartnershipsThe partnerships described in subparagraph (A) means partnerships among entities involved in programs under the national apprenticeship system, including—(i)industry or sector partnerships; (ii)partnerships among employers, joint labor-management organizations, labor organizations, community-based organizations, industry associations, State or local workforce development boards, education and training providers, social service organizations, economic development organizations, Indian Tribes or Tribal organizations, one-stop operators, or one-stop partners, in the State workforce development system; or(iii)partnerships among one or more of the entities described in clauses (i) and (ii).